Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-10 are allowed. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Prior art made of record fails to teach, 
As per claim 1, 
A video-based main road cooperative signal machine control method, comprising: (Si) collecting lane traffic flow rate and lane traffic flow density of each entrance road 5section within a preset time interval, by means of video vehicle detectors arranged on each section of the intersection; (S2) calculating average traffic flow rate and average traffic flow density of each entrance road section of the intersection based on lane traffic flow rate and lane traffic flow density of each entrance road section within the preset time interval;  10(S3) calculating the average traffic flow density of the intersection based on the average traffic flow density of each entrance road section, and calculating the average traffic flow density of the main road based on the average traffic flow density of the intersection; (S4) calculating an intersection signal period of the intersection based on the average traffic flow density at the intersection;  15(S5) constructing an intersection signal machine optimization control algorithm model based on the average lane traffic flow rate of each entrance section of the intersection and the average traffic flow density of the intersection, and obtaining the signal control green signal ratio X of each entrance road section of the intersection by the aggregation calculation; (S6) constructing a main road signal machine optimization control algorithm model based 20on the average lane traffic flow rate of each entrance road section of the main road and the average traffic flow density of the main road, and obtaining the total signal control green signal ratio Y of the road network by the aggregation calculation; (S7) comprehensive calculating the final optimized signal control green signal ratio Z, based on the signal control green signal ratio X of each entrance road section of the intersection 25and the total signal control green signal ratio Y of the road network; (S8) calculating a green time, a yellow time, and a red time of the main road signal timing 15File: 84927usfTrue translation based on the final optimized signal control green signal ratio Z and the intersection signal period; (S9) form a signal control scheme instruction for the next signal period of each intersection of the main road according to the green time, the yellow time and the red time of the main road 5signal timing; (S10) controlling the traffic light of each intersection of the main road carrying out traffic dynamic induction according to the signal control scheme instruction of the next signal cycle of each intersection of the main road, after the end of the cycle control scheme of the signal light.
The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above individually and in combination in respect the claimed invention as a whole.
The Prior Art of record and not relied upon is considered pertinent to applicant's disclosure.  Malkes et al. (US 2019/0051152) shows system and method for controlling traffic using traffic rule generated based on types of vehicles and associated traffic flow rates. Myr (US 2008/0094250) shows system for saturated traffic road networks. 

(S2) calculating average traffic flow rate and average traffic flow density of each entrance road section of the intersection based on lane traffic flow rate and lane traffic flow density of each entrance road section within the preset time interval;  10(S3) calculating the average traffic flow density of the intersection based on the average traffic flow density of each entrance road section, and calculating the average traffic flow density of the main road based on the average traffic flow density of the intersection; (S4) calculating an intersection signal period of the intersection based on the average traffic flow density at the intersection;  15(S5) constructing an intersection signal machine optimization control algorithm model based on the average lane traffic flow rate of each entrance section of the intersection and the average traffic flow density of the intersection, and obtaining the signal control green signal ratio X of each entrance road section of the intersection by the aggregation calculation; (S6) constructing a main road signal machine optimization control algorithm model based 20on the average lane traffic flow rate of each entrance road section of the main road and the average traffic flow density of the main road, and obtaining the total signal control green signal ratio Y of the road network by the aggregation calculation; (S7) comprehensive calculating the final optimized signal control green signal ratio Z, based on the signal control green signal ratio X of each entrance road section of the intersection 25and the total signal control green signal ratio Y of the road network; (S8) calculating a green time, a yellow time, and a red time of the main road signal timing 15File: 84927usfTrue translation based on the final optimized signal control green signal ratio Z and the intersection signal period; (S9) form a signal control scheme instruction for the next signal period of each intersection of the main road according to the green time, the yellow time and the red time of the main road 5signal timing; (S10) controlling the traffic light of each intersection of the main road carrying out traffic dynamic induction according to the signal control scheme instruction of the next signal cycle of each intersection of the main road, after the end of the cycle control scheme of the signal light.
Related Patent from same assignee Gao et al (US 10,699,568) show similar invention but does not explicitly mention intersection structure, a main road signal machine optimization control algorithm and the associated step with the main road.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HOI C LAU/Primary Examiner, Art Unit 2689